DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-16 in the reply filed on 4/19/2022 is acknowledged.
3. 	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 17-20; and added claims 21-24.

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[6, 4] change “the interfacial layer.” to “the interfacial layer;”.
[21, 7] change “the interfacial layer” to “an interfacial layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0091427) (hereafter Chen), in view of Tao et al. (US 2015/0076437) (hereafter Tao).
Regarding claim 21, Chen discloses a negative capacitance fin field effect transistor (NC-FinFET), comprising: 
a fin structure 102 (Fig. 1, paragraph 0011) including a channel region (region of 102 between 106 in Fig. 1) protruding from an isolation insulating layer (104 and 130 in Fig. 1, paragraph 0014); 
a ferroelectric dielectric layer 126 (Fig. 1, paragraph 0013) disposed over the channel layer (region of 102 between 106 in Fig. 1); and 
a conductive layer 124 (Fig. 1, paragraph 0013); and 
a gate electrode layer 110 (Fig. 1, paragraph 0012) disposed over the conductive layer 124 (Fig. 1), 
wherein the first metallic layer 112 (Fig. 1, paragraph 0012), and 
at least one of a bottom crystal structure control layer (bottom portion of 122 in Fig. 1, paragraph 0014) between (see Fig. 1, wherein 122 is diagonally between 128 and the vertical portion of 126) the interfacial layer 128 (Fig. 1, paragraph 0014) and the dielectric layer 126 (Fig. 1) and an upper crystal structure control layer (upper portion of 122 in Fig. 1, paragraph 0014) between the dielectric layer 126 (Fig. 1) and the gate electrode 110 (Fig. 1) is provided.  
Chen does not disclose a conductive layer comprising a (111) oriented crystalline layer; and 
wherein the first metallic layer comprises a (111) oriented crystalline structure.
Tao discloses a conductive layer 104 (Fig. 1, paragraph 0026) comprising a (111) oriented crystalline layer; and 
wherein the first metallic layer 108 (Fig. 1, paragraph 0029, wherein ) comprises a (111) oriented crystalline structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to form a conductive layer comprising a (111) oriented crystalline layer; and wherein the first metallic layer comprises a (111) oriented crystalline structure, as taught by Tao, since the dominant (111) crystallographic orientation (Tao, paragraph 0042) of TiN is believed to function as a smooth template. In addition, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Tao as applied to claim 21 above, and further in view of Dubourdieu et al. (US 2015/0357429) (hereafter Dubourdieu).
Regarding claim 22, Chen in view of Tao discloses the semiconductor device of claim 21, however Chen and Tao do not disclose the first metallic layer includes a TiN layer doped with Si.  
Dubourdieu discloses the first metallic layer (bottom layer of 19 in Fig. 5, paragraph 0057; and see paragraph 0057, wherein 19 could be multilayer) includes a TiN layer doped with Si.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen in view of Tao to form the first metallic layer includes a TiN layer doped with Si, as taught by Dubourdieu, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Chen et al. (US 2017/0358684), discloses a conductive layer 124 (Fig. 1, paragraph 0013); and a gate electrode layer 110 (Fig. 1, paragraph 0012) disposed over the conductive layer 124 (Fig. 1), wherein the first metallic layer 122 (Fig. 1, paragraph 0013, wherein “titanium silicon nitride (TiSiN)”) includes a TiN layer doped with Si but fails to disclose a conductive layer comprising a (111) oriented crystalline layer; and wherein the first metallic layer includes a TiN layer doped with Si, and comprises a (111) oriented crystalline structure. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: a conductive layer comprising a (111) oriented crystalline layer; and wherein the first metallic layer includes a TiN layer doped with Si, and comprises a (111) oriented crystalline structure in combination with other elements of claim 1.
In addition, a closest prior art, Chen et al. (US 2017/0358684), discloses an interfacial layer 128 (Fig. 1, paragraph 0014) disposed on the channel layer; and a ferroelectric dielectric layer 122 (Fig. 1, paragraph 0013) but fails to disclose a seed layer disposed on the interfacial layer; a ferroelectric dielectric layer disposed over the seed layer; and wherein the ferroelectric dielectric layer comprises a (111) oriented orthorhombic crystal. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: a seed layer disposed on the interfacial layer; a ferroelectric dielectric layer disposed over the seed layer; and wherein the ferroelectric dielectric layer comprises a (111) oriented orthorhombic crystal in combination with other elements of claim 6.

A closest prior art, Chen et al. (US 2017/0358684), discloses a semiconductor device, comprising: a fin structure 102 (Fig. 1, paragraph 0011) including a channel region (region of 102 between 106 in Fig. 1); a ferroelectric dielectric layer 126 (Fig. 1, paragraph 0013) disposed over the channel layer (region of 102 between 106 in Fig. 1); and a conductive layer 124 (Fig. 1, paragraph 0013); and a gate electrode layer 110 (Fig. 1, paragraph 0012) disposed over the conductive layer 124 (Fig. 1), wherein the first metallic layer 122 (Fig. 1, paragraph 0013, wherein “titanium silicon nitride (TiSiN)”) includes a TiN layer doped with Si but fails to teach a fin structure including a channel region protruding from an isolation insulating layer;  a conductive layer comprising a (111) oriented crystalline layer; and wherein the first metallic layer includes a TiN layer doped with Si, and comprises a (111) oriented crystalline structure as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-5 depend on claim 1.
In addition, a closest prior art, Chen et al. (US 2017/0358684), discloses a semiconductor device, comprising: a channel layer (region of 102 between 106 in Fig. 1) made of a semiconductor (see “silicon substrate” in paragraph 0011); an interfacial layer 128 (Fig. 1, paragraph 0014) disposed on the channel layer; a ferroelectric dielectric layer 122 (Fig. 1, paragraph 0013); and a gate electrode layer 110 (Fig. 1, paragraph 0012) disposed over the ferroelectric dielectric layer 122 (Fig. 1) but fails to teach a fin structure including a channel region protruding from an isolation insulating layer;  a conductive layer comprising a (111) oriented crystalline layer; and wherein the first metallic layer includes a TiN layer doped with Si, and comprises a (111) oriented crystalline structure as the context of claim 6. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 7-16 depend on claim 6.

3. 	Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 23 would be allowable because a closest prior art, Chen et al. (US 2017/0358684), discloses the bottom crystal structure control layer (bottom portion of 122 in Fig. 1, paragraph 0014) is disposed between (see Fig. 1, wherein 122 is diagonally between 128 and the vertical portion of 126) the interfacial layer 128 (Fig. 1) and the dielectric layer 126 (Fig. 1) but fails to disclose the bottom crystal structure control layer includes ZrO2. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a negative capacitance fin field effect transistor (NC-FinFET), comprising: the bottom crystal structure control layer is disposed between the interfacial layer and the dielectric layer, and includes ZrO2 in combination with other elements of the base claims 22 and 21. 
In addition, claim 24 would be allowable because a closest prior art, Chen et al. (US 2017/0358684), discloses the upper crystal structure control layer (upper portion of 122 in Fig. 1, paragraph 0014) is provided between the dielectric layer 126 (Fig. 1) and the gate electrode 110 (Fig. 1) but fails to disclose the upper crystal structure control layer includes Si-doped TiN. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a negative capacitance fin field effect transistor (NC-FinFET), comprising: the upper crystal structure control layer is provided between the dielectric layer and the gate electrode and includes Si-doped TiN in combination with other elements of the base claims 22 and 21.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813